Citation Nr: 0508293	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945, April 1952 to January 1953, February 1953 to 
February 1955, and May 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran was afforded a video conference hearing before 
the undersigned in February 2005; the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the VCAA, the Board 
has determined that further evidentiary development is 
necessary.

At the February 2005 video conference hearing, the veteran 
referenced treatment by Dr. Goldman.  It is unclear whether 
Dr. Goldman is a VA physician or a private physician.  In any 
event, the RO should contact the veteran regarding the 
address and dates of treatment with Dr. Goldman, and request 
the treatment records from this medical provider.  
Additionally, the veteran indicated that he attends a PTSD 
program, presumably at the VA Southern Nevada HCS; however, 
the RO should contact the veteran regarding further 
information.  The evidence of record contains treatment 
records from the VA Southern Nevada HCS through August 2004.  
The RO should obtain the updated treatment records, and any 
additional records identified by the veteran.  

To support his claim of service connection for PTSD, in March 
and July 2004, the veteran submitted statements referencing 
alleged stressors.  In February 2005, the veteran testified 
regarding these alleged stressors and attempted to provide 
more detailed information.  VBA's Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(3) provides, "In cases 
where available records do not provide objective or 
supportive evidence of the alleged in[-]service traumatic 
stressor, it is necessary to develop for this evidence."  
The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor contact [the United 
States Armed Services Center for the Research of Unit 
Records]."  Based on the additional information provided by 
the veteran at the February 2005 hearing, the RO should 
attempt to obtain corroborating evidence of the veteran's 
alleged stressors.

After the RO attempts to confirm the veteran's alleged 
stressors and obtain the treatment records noted, the veteran 
should be scheduled for a VA mental examination with a 
psychiatrist or psychologist to determine whether the veteran 
currently has a psychiatric disorder, to include PTSD, and 
the etiology of any such disorder.  The Board notes that a VA 
social worker has provided a diagnosis of PTSD, however, the 
examination provides no discussion regarding the veteran's 
alleged stressors or an opinion regarding etiology.  At the 
scheduled VA examination, the examiner should review the 
entirety of the claims folder, make a determination as to 
whether the veteran has a psychiatric disorder, to include 
PTSD, and, if so, provide an opinion regarding etiology and 
discuss any stressor(s) on which a diagnosis of PTSD is 
based.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and obtain from him the name and 
address of Dr. Goldman, and the dates 
of treatment.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those from the PTSD program and the VA 
Southern Nevada HCS.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The veteran should be scheduled for 
a VA mental examination for the purpose 
of clarifying his psychiatric 
diagnosis, to include PTSD, and 
determining the etiology of his 
psychiatric disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran has a psychiatric disorder, to 
include PTSD, due to a traumatic 
incident in service.  If PTSD is 
diagnosed, the stressor(s) on which the 
diagnosis is based should be described 
in detail.  

5.  The RO should then readjudicate the 
veteran's claim of service connection 
for PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




